           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

CARL DONLEY
ADC #136226                                                    PLAINTIFF

v.                      No. 4:19-cv-646-DPM

TURN KEY MEDICAL,
Doctor, Medical Staff                                       DEFENDANT

                                ORDER
     The   Court adopts       Magistrate Judge Volpe' s unopposed
recommendation, NQ 4.     FED. R.   CIV. P. 72(b) (1983 addition to advisory
committee notes).      Donley's complaint will be dismissed without
prejudice for failure to state a claim.       This dismissal counts as a
"strike" for purposes of 28 U.S.C. § 1915(g).        An in forma pauperis
appeal from this Order and accompanying Judgment would not be
taken in good faith.   28 U.S.C. § 1915(a)(3).
     So Ordered.


                                    D .P. Marshall Jr.
                                    United States District Judge
